Citation Nr: 1527943	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  13-06 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to an initial compensable rating for hypertension.

2. Entitlement to an initial rating in excess of 10 percent for coronary artery disease (CAD).

3. Entitlement to an initial compensable rating for gastroesophageal reflux disease (GERD).


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 2005 to March 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The issue of entitlement to an initial compensable rating for GERD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's hypertension has not manifested with diastolic pressure predominantly 100 or more, with or without medication; or, systolic pressure predominantly 160 or more throughout the initial rating period.

2. The Veteran's CAD is manifested by evidence of cardiac dilation on echocardiogram; a workload of 5 metabolic equivalents (METs) or less does not result in dyspnea, fatigue, angina dizziness, or syncope, and neither congestive heart failure nor left ventricular dysfunction with an ejection fraction of 50 percent or less have been shown.


CONCLUSIONS OF LAW

1. The requirements for an initial compensable evaluation for hypertension are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.10, 4.31, 4.104, Diagnostic Code 7101 (2014).

2. The criteria for an initial 30 percent disability rating, but no higher, for CAD are met for the entire appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.104, Diagnostic Code 7005 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The Veteran bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008); see also Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009).  There has been no allegation of such error in this case.  In any event, the Veteran received notification prior to the initial AOJ decision through a notice letter date March 2010, which informed her of the evidentiary requirements of service connection, the division of responsibility between the Veteran and VA for obtaining evidence, and the process by which disability ratings and effective dates are assigned.  The duty to notify is accordingly met.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014).
Service treatment records are associated with claims file.  All other post-service treatment records and reports identified by the Veteran have been obtained.  She has been afforded multiple VA examinations for her hypertension and CAD.  The Board finds these examinations are adequate for the purposes of the evaluating the Veteran's hypertension and CAD, as they involve a review of the Veteran's pertinent medical history as well as a clinical examination of the Veteran, and offer relevant symptomatology responsive to the rating criteria.  In sum, the duty to assist is also met.

Merits

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability ratings are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3. 

In determining the propriety of the initial rating assigned after a grant of service connection, the evidence since the effective date of the grant of service connection must be evaluated and staged ratings must be considered.  Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal.  Fenderson v. Brown, 12 Vet. App. 119, 126-127 (1999).

A. Hypertension

The Veteran's hypertension is rated noncompensably disabling under Diagnostic Code 7101, effective from March 17, 2010.
For a compensable, 10 percent rating, the evidence must show diastolic pressure predominantly 100 or more; or systolic pressure predominantly 160 or more; or a history of diastolic pressure predominantly 100 or more which requires continuous medication to control.  38 C.F.R. § 4.104, DC 7101.  Any higher rating requires higher diastolic or systolic pressure readings.  See id.

Turning to the evidence of record, the Veteran was diagnosed with hypertension in 2007 or 2008.  See September 2012 Service Treatment Record.  

She was afforded a VA examination in April 2010.  At that time Veteran reported systolic blood pressure ranging from 125 to 129 and diastolic blood pressure ranging from 70 to 75.  Blood pressure measured 118/70 three times.

The Veteran was afforded another VA examination in September 2013.  There, blood pressure was measured as 128/85 three times.  The examiner stated that the Veteran's hypertension does not impact her ability to work.  The examiner also stated that the Veteran did not have a history of diastolic blood pressure elevation predominantly to 100 or more.

In addition to the VA examination reports, there are numerous blood pressure readings of record.  However, there are no diastolic blood pressure readings in excess of 100, and no systolic blood pressure readings in excess of 160.  To the contrary, the vast majority of the blood pressure readings of records are well below 100 for diastolic blood pressure and 160 for systolic blood pressure.  

Having carefully considered all the evidence of record, the Board finds that the preponderance of the evidence is against the assignment of a compensable evaluation for hypertension.  Throughout the appeal period, the Veteran's hypertension has not manifested by diastolic pressure readings predominantly 100 or more or systolic pressure readings predominantly 160 or more.  Indeed, there are no readings in excess of 100 for diastolic blood pressure or in excess of 160 for systolic blood pressure of record.  In addition, while the medical evidence shows that the Veteran has been prescribed medication for her hypertension, the record does not reflect a past history of diastolic pressure predominantly 100 or more.  Indeed, the September 2013 VA examiner specifically noted that the Veteran did not have such a history.  Thus, the above clinical findings do not more nearly reflect the criteria for a compensable evaluation.  38 C.F.R. § 4.7.

The Board acknowledges the Veteran's assertion that without medication her blood pressure readings would be higher.  See February 2012 Notice of Disagreement.  Although "the Board may not deny entitlement to a higher rating on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria," Jones v. Shinseki, 26 Vet. App. 56, 62 (2012), given that VA has included the effect of medication as a factor to be considered when rating hypertension, the reasoning of Jones indicates that the Board may reject the Veteran's specific theory of entitlement to a higher rating in this case.  Id. at 62 (reasoning that had VA wanted to include the effect of medication as a factor to be considered when rating a particular disability, it would have done so, as it had done in other diagnostic codes (citing 38 C.F.R. § 4.71a, DC 5025 (10 percent rating for fibromyalgia requires symptoms "[t]hat require continuous medication for control"); 38 C.F.R. § 4.97, DC 6602 (rating criteria for bronchial asthma)).  Further, while the Veteran is on medication to control her hypertension, a compensable rating requires that the Veteran be on medication and have a history of diastolic pressure predominantly 100 or more.  In this instance, as explained above, there is no evidence that the Veteran has a history of diastolic pressure predominantly 100 or more. 

The Board has also considered whether the hypertension claim should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  This case, however, does not present such an exceptional or unusual disability picture that it would be impracticable to apply the schedular standards, and referral is unnecessary.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Rather, the manifestations of the Veteran's hypertension are fully contemplated by the schedular rating criteria.  Briefly, the rating schedule addresses current blood pressure readings as well as an established history.  Therefore, the rating criteria reasonably describe the Veteran's disability level and symptoms, and the rating schedule is adequate to evaluate his disability picture.  As such, referral for consideration of an extra-schedular rating is not necessary.  See Thun, 22 Vet. App. at 115-16.

In conclusion, as the preponderance of the evidence is against an initial compensable rating for hypertension, the benefit of the doubt doctrine is inapplicable and the Veteran's claim is denied.  38 C.F.R. § 4.3.

B. CAD

The Veteran's CAD is rated as 10 percent disabling pursuant to Diagnostic Code 7005, also effective from March 17, 2010.

Under DC 7005, a 30 percent evaluation is warranted for CAD with a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray.

A 60 percent evaluation is warranted for more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or for left ventricular dysfunction with an ejection fraction of 30 to 50 percent.

The maximum schedular rating of 100 percent is warranted for chronic congestive heart failure; or when a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope; or for left ventricular dysfunction with an ejection fraction of less than 30 percent. 

One MET is defined as the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used. 38 C.F.R. § 4.104, Note (2).

The Veteran was afforded a VA examination in April 2010.  There, the onset of the Veteran's CAD was noted as being in 2006.  The examiner noted that a March 2007 echocardiogram showed right ventricular mild dilation and left ventricular ejection fraction (LVEF) of 65 percent.  At that time, a workload of 7 METs was recorded.  The Veteran reported running two miles at a time with shortness of breath, but no chest pain.  An electrocardiogram showed LVEF of 61 percent.  The examiner referenced a February 2010 exercise stress test showing 12.8 METS with an ejection fraction of 64 percent, and a March 2010 echocardiogram showing an ejection fraction of 61 percent.

An April 2011 VA echocardiogram indicates that the right ventricle is "borderline dilated."

The Veteran was afforded a VA examination in September 2013.  There, a diagnosis of CAD was confirmed.  A history of percutaneous coronary intervention was noted.  No congestive heart failure was noted.  METs testing was not conducted, but it was estimated that the Veteran would experience fatigue at greater than 7-10 METS.  The examiner stated that there was no evidence of hypertrophy or dilation.  A LVEF of 55 percent was recorded.  The examiner stated that the Veteran's CAD did not impact her ability to work.

The Board concludes that an initial rating of 30 percent for CAD is warranted.  As stated above, a 30 percent rating is warranted where there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray.  At the Veteran's April 2010 VA examination, the examiner noted that the Veteran underwent an echocardiogram in 2007, and that report shows that the Veteran's right ventricle was mildly dilated.  Although the April 2011 outpatient record indicates that the right ventricle was "borderline" dilated, the Board affords the Veteran the benefit of the doubt on this matter and concedes dilation.  Additionally, while the September 2013 VA examiner noted that there was no evidence of any cardiac hypertrophy or dilation, no electrocardiogram, echocardiogram, or x-ray was performed at that VA examination.  38 C.F.R. § 4.104, Diagnostic Code 7005. Therefore, as the Veteran has a mildly dilated right ventricle, confirmed by an echocardiogram, the criteria for an initial 30 percent rating for CAD are met.  

The criteria for a rating in excess of 30 percent, however, are not met.  There is no evidence whatsoever that the Veteran has experienced more than one episode of acute congestive heart failure in any one year.  Additionally there is no evidence that a workload of 5 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope.  Indeed, VA examinations showed that a workload of greater than 7 METs results in symptomatology.  Likewise, private testing does not show that a workload of 3 to 5 METs results in any of the above symptomatology.  See May 2007 Private Treatment Record of Dr. J.N. (METs of 12.8 recorded); April 2007 Private Treatment Record of Dr. J.N. (METs of 14.8 recorded).  Finally, there is no evidence that the Veteran has a LVEF of 50 percent or less.  Indeed, VA examinations did not show an LVEF of 50 percent or less.  Likewise, other treatment records do not show an LVEF of 50 percent or less.  See October 2008 Treatment Record of Dr. K.M.  (LVEF of 55%); March 2007 Echocardiogram Report (LVEF of 55%).  Indeed, there is simply no evidence of any acute congestive heart failure, that a workload of 5 METs resulting in any pertinent symptomatology, or that the Veteran experiences a LVEF of 50 percent of less.  As such, a rating in excess of 30 percent for CAD is not warranted.

The Board has also considered whether the CAD claim should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  This case, however, does not present such an exceptional or unusual disability picture that it would be impracticable to apply the schedular standards, and referral is unnecessary.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Rather, the manifestations of the Veteran's CAD are fully contemplated by the schedular rating criteria.  Briefly, the rating schedule addresses symptomatology related to the Veteran's CAD, namely ventricular dilation and whether METs workloads results in certain symptomatology.  Therefore, the rating criteria reasonably describe the Veteran's disability level and symptoms, and the rating schedule is adequate to evaluate his disability picture.  Moreover, there are no related factors such as frequent periods of hospitalization or marked interference with employment.  As such, referral for consideration of an extra-schedular rating is not necessary.  See Thun, 22 Vet. App. at 115-16.

Thus, an initial rating of 30 percent, but no higher, for CAD is warranted.


ORDER

Entitlement to an initial compensable rating for hypertension is denied.

Entitlement to an initial 30 percent rating, but no higher, for CAD is granted.


REMAND

The Veteran has asserted that the effects of her GERD have not been fully measured by any VA examination undertaken thus far.  See December 2014 Informal Hearing Presentation.  Specifically, the Veteran argues that the ameliorative effects of medication she takes to treat her GERD have not been explained.  Indeed, a September 2013 VA examiner explained that the Veteran's GERD was well controlled by medication.  The same is true of an April 2010 VA examiner.  Notably, as discussed above, where the effects of medication not specifically contemplated by rating criteria, a higher rating may not be denied simply because symptoms are relieved by medication.  Jones, 26 Vet. App. at 61-63.  As the nature and severity of the Veteran's symptoms of GERD if she did not take medication are not shown by the current record, and that is primarily a medical question, an examination to secure a medical opinion in the matter is necessary.  Updated VA treatment records should also be obtained on remand.


Accordingly, the case is REMANDED for the following action:

1. Obtain all updated VA treatment records.

2. Then schedule the Veteran for a VA examination to assess the current severity of her GERD.  The entire record must be reviewed by the examiner in conjunction with the examination, and any tests or studies deemed necessary should be completed.  All pertinent symptoms and related impairment should be described in detail.  

The examiner should specifically note the medication the Veteran takes to control her GERD, and comment (to the extent possible) on the additional GERD symptoms and related impairment that would be expected if the Veteran did not adhere to her prescribed medication regimen.

3. Then readjudicate the claim.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112.



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


